DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History and Response to Preliminary Amendment
A Preliminary Amendment was filed on June 3, 2020 amending only the specification to correct typographical errors. No new matter was introduced. The amendment is therefore accepted and entered. The claims remained unchanged. 
Following the Preliminary Amendment the claims were restricted by the examiner. In response, the applicant filed an Election and Preliminary Amendment, dated October 25, 2022. Claims 1-15 were canceled and claims 16-22 elected. At the same time, independent claim 16 was amended.  

Specification
The disclosure is objected to because of the following informalities: The specification refers to Fig. 2 in at least paragraph 0009, but also refers to Fig. 2A many times. But Fig. 2A does not appear in the drawings; only Fig. 2 appears. For examination purposes, the mention of Fig. 2A in the specification has been interpreted as Fig. 2 in the drawings. It seems that the specification should be amended to refer to Fig. 2 wherever there is a reference to Fig. 2A. 







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites in the first numbered list, point (iv) “an identified tag”. The claim also recites in the last number list, point (i) “an identified tag”. This second mention is not distinctly claimed. For examination purposes, the second mention will be interpreted as: the identified tag. 
Claim 16 also recites in first number list, point (iii), a “missing tag signal”. The claim also recites in the last solid bullet “a missing signal”. This second mention is not distinctly claimed. For examination purposes, the second mention will be interpreted as: the missing signal. 
Claim 16 also recites “the succession of sequenced tags” several times. This lacks antecedent basis. The claim does recite “a succession of identified sequenced tags”. For examination purposes, “the succession of sequenced tags” will be interpreted as: the succession of identified sequenced tags. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-23 of Walton et al. (U.S. Pat. No. 9,658,622 B2), hereinafter Walton. Although the claims at issue are not identical, they are not patentably distinct from each other due to the reasons described in the table below and their explanation. 

Regarding claim 16, the claim limitation and its corresponding claim of Walton is as follows:
Claim 16 of Instant Application
Claim 19 of Walton
A system comprising a tag layout and an industrial vehicle, wherein: 
the industrial vehicle comprises storage and retrieval hardware, a user interface, a tag reader, a reader module, and a vehicle controller; 
the storage and retrieval hardware is configured to store and retrieve items from selected storage elements positioned along an aisle path; 
the tag layout comprises a plurality of individual tags that are sequenced along the aisle path in accordance with a sequence list that is accessible to the reader module; 
the tag reader and the reader module cooperate to identify the individual tags of the tag layout; 
the reader module 
(i) compares a succession of identified sequenced tags with at least a portion of the accessible sequence list to determine if the succession of sequenced tags is in sequence along the aisle path in accordance with the sequence list, 
(ii) generates a missing tag signal for a malfunctioning sequenced tag when the comparison of the succession of sequenced tags with the sequence list indicates a sequence irregularity in the plurality of sequenced tags, 
(iii) correlates vehicle functionality with the malfunctioning sequenced tag when a missing tag signal is generated, and 
(iv) correlates vehicle functionality with an identified tag in the tag layout, tag-dependent positional data derived from the identified tag in the tag layout, or both; 








the vehicle controller controls operational functions of the industrial vehicle hardware in response to [[(i)]] the correlation of vehicle functionality with the malfunctioning sequenced tag when a missing tag signal is generated [[, (ii)]] and 
(i) the correlation of vehicle functionality with an identified tag in the tag layout, tag-dependent positional data, or both, 
[[(iii)]] (ii) user input at the user interface of the industrial vehicle, or 
both [[(ii) combinations thereof]].

A system comprising a remote computer and an industrial vehicle, wherein: 
the industrial vehicle comprises industrial vehicle hardware, a user interface, a tag reader, a reader module, and a vehicle controller; 
the industrial vehicle hardware comprises storage and retrieval hardware and a vehicle drive mechanism; 
the tag reader and the reader module cooperate to identify individual tags of a tag layout; 
the individual tags of the tag layout comprise a plurality of sequenced tags; 
the plurality of sequenced tags are sequenced along an aisle path in accordance with a sequence list that is accessible to the reader module; 

the reader module 
compares a succession of identified sequenced tags with at least a portion of the accessible sequence list to determine if the succession of sequenced tags is in sequence along the aisle path in accordance with the sequence list, 


generates a missing tag signal for a malfunctioning sequenced tag when the comparison of the succession of sequenced tags with the sequence list indicates a sequence irregularity in the plurality of sequenced tags, 


correlates vehicle functionality with the malfunctioning sequenced tag when a missing tag signal is generated, and 

correlates vehicle functionality with an identified tag in the tag layout, tag- dependent positional data derived from the identified tag in the tag layout, or both; 
the remote computer comprises a computer memory; 
the remote computer is communicatively coupled to the vehicle controller; 
the vehicle controller sends malfunction information to the remote computer when the missing tag signal is generated; and 
the vehicle controller controls operational functions of the industrial vehicle hardware in response to 
(i) the correlation of vehicle functionality with the malfunctioning sequenced tag when a missing tag signal is generated, 
(ii) the correlation of vehicle functionality with an identified tag in the tag layout, tag-dependent positional data, or both, 
(iii) user input at the user interface of the industrial vehicle, or 
(iv) combinations thereof.  



According to the MPEP 806.04(i), and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993), if a patent has been issued claiming a species, a double patenting rejection is appropriate to reject a more generic claim, i.e. a genus claim of the species. In short, the species anticipates the genus. That is the case here. Claim 16 of the present application teaches a system, which according to claim 17 “comprises a remote computer”. Claim 19 of Watson teaches a system “comprising a remote computer”. Both claims 16 and 19 then define essentially the same system. While claim 19 of Watson includes a teaching that the vehicle controller sends malfunction information to the remote computer, that teaching is merely a species of the genus of claim 16 of the present application. The last solid bullet of claim 19 is also similar to the last solid bullet of claim 16. Note that claim 16 teaches “or (iv) combinations thereof”. This encompasses what is taught in the last solid bullet of claim 16 of the present application. Due to strong similarities between the claims and the small differences, a person of ordinary skill in the art would conclude that the invention defined in the present application’s claim is anticipated by, or would have been an obvious variation of the invention defined in the cited claim of Watson. Therefore Watson anticipated this claim limitation of claim 16 of the instant application. In the examiner’s view, the system in the present application’s claim 16 was already patented in Watson, and that is what 35 U.S.C. 101 was designed to prevent.

Regarding claim 17, the claim limitation is also found in Walton. To show this, the examiner will compare claims 16 and 17 of the present application (with the examiner’s comments in bold), with claim 19 of Walton as follows:
Claims 16 and 17 of Instant Application
Claim 19 of Walton
Claim 16:
A system comprising a tag layout and an industrial vehicle, wherein: 
the industrial vehicle comprises storage and retrieval hardware, a user interface, a tag reader, a reader module, and a vehicle controller; 
the storage and retrieval hardware is configured to store and retrieve items from selected storage elements positioned along an aisle path; 
the tag layout comprises a plurality of individual tags that are sequenced along the aisle path in accordance with a sequence list that is accessible to the reader module; 
the tag reader and the reader module cooperate to identify the individual tags of the tag layout; 
the reader module 
(i) compares a succession of identified sequenced tags with at least a portion of the accessible sequence list to determine if the succession of sequenced tags is in sequence along the aisle path in accordance with the sequence list, 
(ii) generates a missing tag signal for a malfunctioning sequenced tag when the comparison of the succession of sequenced tags with the sequence list indicates a sequence irregularity in the plurality of sequenced tags, 
(iii) correlates vehicle functionality with the malfunctioning sequenced tag when a missing tag signal is generated, and 
(iv) correlates vehicle functionality with an identified tag in the tag layout, tag-dependent positional data derived from the identified tag in the tag layout, or both; 








the vehicle controller controls operational functions of the industrial vehicle hardware in response to [[(i)]] the correlation of vehicle functionality with the malfunctioning sequenced tag when a missing tag signal is generated [[, (ii)]] and 
(i) the correlation of vehicle functionality with an identified tag in the tag layout, tag-dependent positional data, or both, 
[[(iii)]] (ii) user input at the user interface of the industrial vehicle, or 
both [[(ii) combinations thereof]].
Claim 17:
The system as claimed in claim 16 wherein: 
the system further comprises a remote computer; (see claim 19, col. 45, lines 4-5)
the remote computer is communicatively coupled to the vehicle controller (see claim 19, col. 46, lines 1-2); and 
the vehicle controller sends malfunction information to the remote computer when the missing tag signal is generated. (see claim 19, col. 46, lines 4-6).
Claim 19:
A system comprising a remote computer and an industrial vehicle, wherein: 
the industrial vehicle comprises industrial vehicle hardware, a user interface, a tag reader, a reader module, and a vehicle controller; 
the industrial vehicle hardware comprises storage and retrieval hardware and a vehicle drive mechanism; 
the tag reader and the reader module cooperate to identify individual tags of a tag layout; 
the individual tags of the tag layout comprise a plurality of sequenced tags; 
the plurality of sequenced tags are sequenced along an aisle path in accordance with a sequence list that is accessible to the reader module; 

the reader module 
compares a succession of identified sequenced tags with at least a portion of the accessible sequence list to determine if the succession of sequenced tags is in sequence along the aisle path in accordance with the sequence list, 


generates a missing tag signal for a malfunctioning sequenced tag when the comparison of the succession of sequenced tags with the sequence list indicates a sequence irregularity in the plurality of sequenced tags, 


correlates vehicle functionality with the malfunctioning sequenced tag when a missing tag signal is generated, and 

correlates vehicle functionality with an identified tag in the tag layout, tag- dependent positional data derived from the identified tag in the tag layout, or both; 
the remote computer comprises a computer memory; 
the remote computer is communicatively coupled to the vehicle controller; 
the vehicle controller sends malfunction information to the remote computer when the missing tag signal is generated; and 
the vehicle controller controls operational functions of the industrial vehicle hardware in response to 
(i) the correlation of vehicle functionality with the malfunctioning sequenced tag when a missing tag signal is generated, 
(ii) the correlation of vehicle functionality with an identified tag in the tag layout, tag-dependent positional data, or both, 
(iii) user input at the user interface of the industrial vehicle, or 
(iv) combinations thereof.  



Claims 16 and 17 of the present application together make claim 19 of Watson. Due to strong similarities between the claims and the small differences, a person of ordinary skill in the art would conclude that the invention defined in the present application’s claims are anticipated by, or would have been an obvious variation of, the invention defined in the cited claim of Watson. Therefore Watson anticipated this claim limitation of claim 17 of the instant application.

Regarding claim 18, the claim limitation and its corresponding claim of Walton is as follows:
Claim 18 of Instant Application
Claim 20 of Walton
The system as claimed in claim 17 wherein 
the remote computer comprises a warehouse management system.  
The system as claimed in claim 19 wherein 
the remote computer comprises a warehouse management system. 

The claims are identical. Due to strong similarities between the claims and the small differences, a person of ordinary skill in the art would conclude that the invention defined in the present application’s claim are anticipated by, or would have been an obvious variation of, the invention defined in the cited claim of Watson. Therefore Watson anticipated this claim limitation of claim 18 of the instant application.

Regarding claim 19, the claim limitation and its corresponding claim of Walton is as follows:
Claim 19 of Instant Application
Claim 21 of Walton
The system as claimed in claim 17 wherein: 
the malfunction information comprises tag position data corresponding to a location of the malfunctioning sequence tag in the tag layout; and 
the remote computer indicates a sequenced tag is malfunctioning.
The industrial vehicle as claimed in claim 19 wherein: 
the malfunction information comprises tag position data corresponding to a location of the malfunctioning sequence tag in the tag layout; and 
the remote computer indicates a sequenced tag is malfunctioning.

The claims are identical. Due to strong similarities between the claims and the small differences, a person of ordinary skill in the art would conclude that the invention defined in the present application’s claim are anticipated by, or would have been an obvious variation of, the invention defined in the cited claim of Watson. Therefore Watson anticipated this claim limitation of claim 19 of the instant application.

Regarding claim 20, the claim limitation and its corresponding claim of Walton is as follows:
Claim 20 of Instant Application
Claim 22 of Walton
The system as claimed in claim 19 wherein 
the remote computer provides tag position data on a map indicative of the position of the malfunctioning sequenced tag in the tag layout.
The industrial vehicle as claimed in claim 21 wherein 
the remote computer provides tag position data on a map indicative of the position of the malfunctioning sequenced tag in the tag layout. 

The claims are identical. Due to strong similarities between the claims and the small differences, a person of ordinary skill in the art would conclude that the invention defined in the present application’s claim are anticipated by, or would have been an obvious variation of, the invention defined in the cited claim of Watson. Therefore Watson anticipated this claim limitation of claim 20 of the instant application.

Regarding claim 21, the claim limitation and its corresponding claim of Walton is as follows:
Claim 21 of Instant Application
Claim 23 of Walton
The system as claimed in claim 17 wherein 
the remote computer generates an email to a service technician with a notification of the malfunctioning sequenced tag in the tag layout.  
The industrial vehicle as claimed in claim 19 wherein 
the remote computer generates an email to a service technician with a notification of the malfunctioning sequenced tag in the tag layout.

The claims are identical. Due to strong similarities between the claims and the small differences, a person of ordinary skill in the art would conclude that the invention defined in the present application’s claim are anticipated by, or would have been an obvious variation of, the invention defined in the cited claim of Watson. Therefore Watson anticipated this claim limitation of claim 21 of the instant application.

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of Walton in view of Douglas et al. (U.S. 6,049,745). 

Regarding claim 22, Walton teaches the system as claimed in claim 16: 
Yet Walton does not further teach (in the claims of Walton): 
A system wherein:
the tag layout comprises at least one succession of individual tags spaced uniformly to define a tag spacing s'; 
the succession of individual tags is interrupted by at least one tag pair comprising a primary tag and a secondary tag; 
the primary tag and the secondary tag of each tag pair define a tag spacing s''; and 
the tag spacing s' is greater than the tag spacing s''.
However, Douglas teaches:
A system wherein:
the tag layout comprises at least one succession of individual tags spaced uniformly to define a tag spacing s' (see Douglas Fig. 1. For example, see the spacing between 16c to 16d to 16e. The spacing is uniform.);     
the succession of individual tags is interrupted by at least one tag pair comprising a primary tag and a secondary tag (see Douglas Fig. 1. For example see the spacing between 16e and 16g.); 
the primary tag and the secondary tag of each tag pair define a tag spacing s'' (see Douglas Fig. 1. For example see the spacing between 16e and 16g.); and 
the tag spacing s' is greater than the tag spacing s'' (see Douglas Fig. 1. The distance between 16d and 16e is clearly greater than the spacing between 16e and 16g.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Walton, to add the additional features of the tag layout comprises at least one succession of individual tags spaced uniformly to define a tag spacing s'; the succession of individual tags is interrupted by at least one tag pair comprising a primary tag and a secondary tag; the primary tag and the secondary tag of each tag pair define a tag spacing s''; and the tag spacing s' is greater than the tag spacing s'', as taught by Douglas. The motivation for doing so would be to create a “ ‘smart’” floor that provides high levels of vehicle control, as recognized by Douglas (see col. 2, lines 21-41). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
Additional discussion of claim 22: 
Claim 22 refers to “the tag layout” whose antecedent can be found in claim 16. The “tag layout” in claim 16 is “sequenced” according to “a sequence list”, and if vehicle, such as a forklift that is reading tags on a warehouse floor, finds that a list of tags in memory does not correspond to tags read on the floor, and that there is a missing tag on the floor, the system will determine that the missing tag is apparently a “malfunctioning tag.” The result of identifying a malfunctioning tag is that a “missing tag signal” is generated. Vehicle functionality is also correlated to the missing tag and the identified tags. 
Claim 22 further explains that “the tag layout” has a spacing of s’. And the claim also recites that “the succession of individual tags is interrupted by at least one tag pair”. The claim then defines a “tag pair” as tags with a “tag spacing s’’.” This spacing is different than the spacing between “individual tags that form a “succession,” which spacing is s’. Spacing s’ is greater than spacing s”.  
Note that claim 22 does not teach that the detecting of a tag spacing of s’’, which is an interruption of “the succession of individual tags” according to claim 22, is identical to what claim 16 calls a “sequence irregularity,” nor does claim 22 teach that the tag spacing of s” is involved in determining there is a malfunctioning sequenced tag, also mentioned in claim 16. Indeed, rather than teaching a missing tag, claim 22 teaches that the “tag layout” can be interrupted by detecting tags spaced closer together (i.e. at a distance of s’’). This belies the notion that there would be a missing tag detected. Rather, in claim 22, there is the detection of an additional tag. Claim 22 only further defines what “a tag sequence” in claim 16 is, it does not define how a missing or malfunctioning tag is determined. 
Claim 22 also does not teach that when the “succession of individual tags is interrupted” that this indicates complete end of the entire tag layout, or the set of tags within which the system identifies missing or malfunctioning tags. Claim 22 teaches that a “tag layout” can be made of “at least one succession of individual tags” and that this “succession of individual tags” is interrupted by tags that are spaced by s”. But an interruption does not mean another succession of individual tags cannot be immediately detected. In fact, that is what Fig. 10 of the present application shows. 
Therefore, all claim 22 teaches is exactly what it says. A succession of tags at spacing s’ can be interrupted by a pair of tags at spacing s’’, and spacing s’ > s”. Such a tag layout is taught by Douglas.
Note that the antecedent to “the tag layout” of claim 22 is found in the first line of claim 16 which teaches “a tag layout”. Claim 16 also mentions that a “missing tag” can be determined by the fact that there is “a sequence irregularity”. Claim 16 also mentions “tag-dependent positional data”. At the end of claim 16 “vehicle functionality” such as a forklift functionality, is correlated to “the malfunctioning sequenced tag”. 
Claim 16 does not state what “a malfunctioning sequenced tag” exactly is. The claim only states that “a missing tag signal” is generated for “a malfunctioning sequenced tag” when a comparison between a succession of sequenced tags with a sequence list indicates a “sequence irregularity”. It seems reasonable to interpret this as meaning that a tag is not sending out a signal, therefore it is malfunctioning, therefore, from the tag reader’s point of view, there is a “missing tag signal”. Whatever the case, the claim teaches that the system “generates a missing tag signal” when a “sequence irregularity” is detected. The claim also teaches that vehicle functionality is correlated with “the malfunctioning sequenced tag”. This must mean that a specific tag has been identified as a malfunctioning tag. A person of ordinary skill in the art would understand this to mean that the tag that is responsible for the “sequence irregularity” is the malfunctioning tag. 
Claim 16 concludes by teaching that vehicle functionality is correlated “with the malfunctioning sequenced tag” (which was previously defined as “a missing tag”) and with “an identified tag in the tag layout”. Claim 16 itself does not define what “an identified tag” exactly is, but the disclosure defines it as different from a “malfunctioning sequenced tag.” According to Fig. 11 there are “identified…primary and secondary tags” and other tags that the tag reader is “not currently detecting”. Paragraph 0124 also refers to an “identified tag” as one that informs vehicle functionality. Claim 16 also teaches “a succession of identified sequenced tags.”  Therefore, claim 16’s mention of an “identified tag” is referring to a tag that is different from “a malfunctioning sequenced tag”. 
In summary, the examiner believes Douglas teaches claim 22 as indicated. 

Additional Art
The prior art made of record not relied upon that is considered pertinent to applicant's disclosure is:
Woolley et al. (U.S. Pat. No. 5,804,810). Woolley teaches in col. 3, lines 3-11, a system with a “distance between each pair of tags”. This distance is known by the controller. Then col. 4, lines 15-19, teaches that the system can further determine if the second tag “deviates from the expected position”. The controller then sends a notification when this is the case. This pair of tags can be part of a “set of tags” that are formed into “subsets,” according to col. 3, lines 54-56. In Woolley, the tags are on boxes in a warehouse that move, not embedded in a warehouse floor that does not move. Fig. 3 and col. 17 lines 2534 of Woolley teach that a “forklift truck” can have a tag embedded on it, but that the truck itself determines its location via a GPS system. 
Coty (US2008/0157923 A1). Coty teaches a system in paragraph 0024 a system in which tags are known “apriori” to a server. The tags are “placed” near a tag “reader”. The tags are “read periodically”. In paragraph 0025, if a tag “cannot be read” then this may be attributed to “problems caused by the tag”. This is also taught in paragraph 0037. Paragraph 0026 teaches that the system can be used “as a physical movement tracking device”. For example, “package A” can be tracked “traversing through the RFID network”. This is elaborated on in paragraph 0052, which teaches how to determine that “object L most likely went undetected as it passed by this [one] particular reader”. (Note that the fact that “object L…passed by” indicates that object L could be a mobile object, such as a forklift). This determination is done by determining that a particular corridor has readers that are the least successful readers at reading tags on packages as the packages go by, as compared to other corridors. Therefore, that particular corridor with the poorly performing readers should be searched for the missing package. See Fig. 2 for the tags being in succession. 
Horwitz (U.S. 6,496,806) teaches in Figs, 3, 5, and 6, a system in which forklifts follows tags on a floor. 
Shoarinejad (U.S. 8,107,446 B2) teaches a method for determining the closest tag reader to a particular tag and transferring a tag signal to the nearest tag reader. 
Yang et al. (U.S. 7,734,385 B2) teaches a system in which a vehicle travels in a recognized area and a non-recognized area. Distances between tags or receivers is discussed. 
Li et al. (US2009/0212103 A1)  teaches a cleaning robot that detects RFID tags within a floor. Claim 5 teaches that the robot can determine the distance between the tags. According to paragraph 0024, the tags are “in a regular pattern upon the floor”. 
Hunt et al. (U.S. 7,439,864 B2) teaches in Fig. 9 a system that can determine in S17 if a tag has been read correctly. As shown in Fig. 4, the spacing of some tags are not according to a standard spacing. Hunt teaches that some tags are for tracking objects, and some are for calibration purposes. 
Cato et al. (US2008/0180223 A1) teaches detecting a broken RFID tag and sending a notice. 
Andersen (US2007/0187496 A1) teaches tags in a row to allow a forklift to obtain navigation information. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665